         Case 1:19-cv-06383-PGG Document 17 Filed 10/22/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FLEXPORT, INC.

                          Plaintiff,                                ORDER

            - against -                                       19 Civ. 6383 (PGG)

WESTERN GLOBAL AIRLINES, LLC

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendant’s

motion to compel arbitration:

              1. Defendants’ motion is due on November 25, 2019;

              2. Plaintiff’s opposition is due on December 23, 2019; and

              3. Defendants’ reply, if any, is due on January 10, 2019.

              All subsequent conferences in this matter are adjourned sine die.


Dated: New York, New York
       October 22, 2019
